DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Objection

2.	Claims 1 -4, 6-11, 13-14, 16-17, and 19-20 are objected for claim language “determining, by the terminal device, to perform downlink control channel monitoring based on the first search space configuration information or to perform downlink control channel monitoring based on the second search space configuration information based on a first timer and/or the first control information”. Applicant amend the claim to indicate if the “based on a first timer and/or the first control information” refers to both “first search space configuration” and “second search space configuration” OR only to “second search space configuration”. Appropriate correction is suggested for other pending claims too. 

Response to Arguments
3.         This action is response to applicant’s communication filed on 06/14/2022. Applicant’s arguments regarding amended claims have been considered, however they are not persuasive. 
	Applicant argues that prior art does not explicitly disclose the amended limitation “
receiving, by the terminal device, first control information from the network device, wherein the first control information is Downlink Control Information (DCI)”. Examiner respectfully disagrees because Deogun discloses receiving, by the terminal device, first control information from the network device (para 0006; receiving a PDCCH with downlink control information), wherein the first control information is Downlink Control Information (DCI) (para 0075; 0079; 0083; base station transmits DCI to UE; “the UE 300 performs the following procedure (as illustrated in FIG. 9), on receiving a PDCCH containing DCI ”). 
	Applicant further argues: 

    PNG
    media_image1.png
    546
    1200
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    1156
    media_image2.png
    Greyscale

	Examiner respectfully disagrees because Deogun is not directed to stop monitoring, Deogun discloses to stop continuous monitoring in order to save power as disclosed below:


    PNG
    media_image3.png
    568
    507
    media_image3.png
    Greyscale

	Claim language does not require continuous monitoring by the UE. 
	Deogun further discloses:

    PNG
    media_image4.png
    468
    502
    media_image4.png
    Greyscale

	Thus Deogun clearly discloses monitoring based on DCI received from the base sation.
	In addition that, Deogun also discloses 
    PNG
    media_image5.png
    168
    494
    media_image5.png
    Greyscale

	Therefore, the rejection has been maintained.  Applicant’s arguments regarding claims 4 and 14 are persuasive, the prior art rejection has been withdrawn.

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claims 1-3, 8-11, 13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Deogun et al. (US 2017/0318566, hereinafter Deogun).
	Regarding claim 1, Deogun discloses a method for channel monitoring (para 0006; The occasions of monitoring PDCCH are configured by the base station (or eNodeB) using multiple timers”), comprising:
receiving, by a terminal device (para 0075 and 0082), first search space configuration information and second search space configuration information from a network device (para 0042; A physical downlink control channel (PDCCH) search space may refer to either UE specific search space for PDCCH, which is configured by dedicated signaling to the UE, or it may refer to the cell specific search space for PDCCH of the UE, which is configured by system information. The starting subframe of a ‘PDCCH search space’ can be referred to as a PDCCH occasion. The UE is not required to monitor both the search spaces simultaneously. If PDCCH for the UE is expected in UE specific search space, then the PDCCH search space refers to UE specific search space. If PDCCH for the UE is expected in cell specific search space, then the PDCCH search space refers to cell specific search space. The term ‘PDCCH search space interval’ can also be referred to as a “PDCCH period (pp));
receiving, by the terminal device, first control information from the network device (para 0006; receiving a PDCCH with downlink control information), wherein the first control information is Downlink Control Information (DCI) (para 0075; 0079; 0083; base station transmits DCI to UE); 
and determining, by the terminal device (para 0046 and 0052; UE to configure the length of at least one timer according to number of PDCCH occasions of the UE for reliable and optimal PDCCH decoding. The terminal device configures a timer for PDCCH decoding based on search space signaled for the PDCCH by a base station. This configuration may also be T1, wherein T1 can be a value configured by base station via broadcast signaling), to perform downlink control channel monitoring (para 0006; 0059; 0062; UE monitors PDCCH based on the control information received from the base station) based on the first search space configuration information or the second search space configuration information (para 0042; The UE is not required to monitor both the search spaces simultaneously. If PDCCH for the UE is expected in UE specific search space, then the PDCCH search space refers to UE specific search space. If PDCCH for the UE is expected in cell specific search space, then the PDCCH search space refers to cell specific search space. The term ‘PDCCH search space interval’ can also be referred to as a “PDCCH period (pp)) based on a first timer and/or first control information (para 0006; 0046; 0059; 0062; base station performs downlink control channel monitoring base on the DCI received from the base station). 
Regarding claim 9, Deogun discloses a method for channel monitoring (para 0006; The occasions of monitoring PDCCH are configured by the base station (or eNodeB) using multiple timers”), comprising:
sending, by a network device (para 0075 and 0082), first search space configuration information and second search space configuration information to a terminal device (para 0042; A physical downlink control channel (PDCCH) search space may refer to either UE specific search space for PDCCH, which is configured by dedicated signaling to the UE, or it may refer to the cell specific search space for PDCCH of the UE, which is configured by system information. The starting subframe of a ‘PDCCH search space’ can be referred to as a PDCCH occasion. The UE is not required to monitor both the search spaces simultaneously. If PDCCH for the UE is expected in UE specific search space, then the PDCCH search space refers to UE specific search space. If PDCCH for the UE is expected in cell specific search space, then the PDCCH search space refers to cell specific search space. The term ‘PDCCH search space interval’ can also be referred to as a “PDCCH period (pp)), 
sending, by the network device, first control information to the terminal device (para 0006; receiving a PDCCH with downlink control information), wherein the first control information is Downlink Control Information (DCI) (para 0075; 0079; 0083; base station transmits DCI to UE); 
wherein the first search space configuration information and the second search space configuration information are configured for the terminal device (para 0046 and 0052; UE to configure the length of at least one timer according to number of PDCCH occasions of the UE for reliable and optimal PDCCH decoding. The terminal device configures a timer for PDCCH decoding based on search space signaled for the PDCCH by a base station. This configuration may also be T1, wherein T1 can be a value configured by base station via broadcast signaling), to determine based on a first timer and/or the first control information to perform downlink control channel monitoring (para 0006; 0059; 0062; UE monitors PDCCH based on the control information received from the base station) based on the first search space configuration information (para 0042; The UE is not required to monitor both the search spaces simultaneously. If PDCCH for the UE is expected in UE specific search space, then the PDCCH search space refers to UE specific search space. If PDCCH for the UE is expected in cell specific search space, then the PDCCH search space refers to cell specific search space. The term ‘PDCCH search space interval’ can also be referred to as a “PDCCH period (pp)) or to perform downlink control channel monitoring based on the second search space configuration information (para 0006; 0059; 0062).
	Regarding claim 13, Deogun discloses an apparatus for channel monitoring, comprising: a processor to perform the method steps of claim 1 (para 0047; processor), and a transceiver, connected to the processor and configured to receive and send information under control of the processor (para 0006 and 0047; UE means to transmit and receive information).
Regarding claim 17, Deogun discloses an apparatus for channel monitoring, comprising: a processor to perform the method steps of claim 9 (para 0047; processor), and a transceiver, connected to the processor and configured to receive and send information under control of the processor (para 0006 and 0047; UE means to transmit and receive information).
	Regarding claims 2, 10, Deogun discloses wherein configuration information of the first timer is configured by the network device; or configuration information of the first timer is predefined (Para 0052; wherein T1 can be a value configured by base station via broadcast signaling).
Regarding claims 3, 11, Deogun discloses wherein the configuration information of the first timer comprises first time length information of the first timer (Para 0051-0053; the length of the xTimer can be configured as an integral multiple of factor T1 (as illustrated in FIG. 5): length(xTimer)=G1*T1).T1 can be at least one of: the interval between the PDCCH occasion to the ending sub-frame of the same PDCCH search space (PDCCH search space length);the interval between the two consecutive PDCCH occasions of the UE (referred to as PDCCH search space interval); slot or mini-slot duration (whichever is configured for the UE); or a value configured by base station via broadcast signaling. G1 is an integer and can be configured by the base station via dedicated signaling, or can be configured by the base station using broadcast signaling. A base station can provide coverage enhancement level specific values of G1).
Regarding claims 8, and 19, Deogun discloses wherein the first search space configuration information or the second search space configuration information comprises configuration information of one or more search spaces (para 0042; 0046 and 0052).
Regarding claim 20, Deogun discloses a chip, comprising a processor configured to call and run a computer program in a memory to enable a device with the chip to execute the method of claim 1 (para 0047; processors of UE and BS).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Deogun in view Baldemair et al. (US 2018/0124748, hereinafter Baldemair).	
Regarding claims 6 and 16, Deogun does not explicitly disclose wherein determining to perform downlink control channel monitoring based on the first search space configuration information or to perform downlink control channel monitoring based on the second search space configuration information based on the first control information comprises: performing, by the terminal device, downlink control channel monitoring in a search space corresponding to target search space configuration information indicated by the first control information after a second time length after the first control information is received, where the target search space configuration information indicated by the first control information is the first search space configuration information or the second search space configuration information.
In an analogous art, Baldemair discloses wherein determining to perform downlink control channel monitoring based on the first search space configuration information or to perform downlink control channel monitoring based on the second search space configuration information based on the first control information comprises: performing, by the terminal device, downlink control channel monitoring in a search space corresponding to target search space configuration information indicated by the first control information after a second time length after the first control information is received (para 0032 and 0033), wherein the target search space configuration information indicated by the first control information is the first search space configuration information or the second search space configuration information (para 0022; 0034-0035). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun’s method/device by adding Baldemair’s disclosure in order to reduce interference in a communication system.
Regarding claim 7, Deogun does not explicitly disclose wherein the second time length is configured by the network device; or the second time length is predefined.
In an analogous art, Baldemair discloses wherein the second time length is predefined (para 0032). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun’s method/device by adding Baldemair’s disclosure in order to reduce interference in a communication system.
There is no prior art rejection for claims 4 and 14. 

Conclusion	
  6.         Applicant's regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462